Citation Nr: 1633388	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the shoulders, knees, elbows, hands, feet, and neck. 

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, to include service in Vietnam from April 1968 to April 1969, followed by service in the Army National Guard (ARNG) of Kentucky from March 1982 to June 2002.   

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in February 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  Shortly thereafter in July 2014, the Board remanded this matter for additional development.

In January 2015, the Board reopened the matter of entitlement to service connection for service connection for rheumatoid arthritis of the shoulders, knees, elbows, hands, feet, and neck and remanded the service connection claims on appeal for additional development.

The issue of entitlement to service connection for rheumatoid arthritis of the shoulders, knees, elbows, hands, feet, and neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Hemorrhoids were not shown to be causally related to active military service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  The Board is cognizant that the record does not include a complete copy of the Veteran's Kentucky ARNG service treatment records.  However, as the Veteran has specifically indicated that he did not seek treatment for hemorrhoids from ARNG service providers, the Board has concluded that remanding this matter to obtain those records would only result in undue delay in adjudicating the claim.  It has further afforded the Veteran the opportunity to present testimony, written statements, and evidence.  In addition, review of the June 2014 Board videoconference hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a VA examination in conjunction with the service connection claim on appeal in June 2015 to assess the nature and etiology of his claimed hemorrhoids.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the June 2015 medical examination and opinion obtained by VA was adequate, it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

In written statements of record and during the June 2014 Board videoconference hearing, the Veteran and his spouse asserted that he received treatment for hemorrhoids while stationed Vietnam in 1968 and now had intermittent hemorrhoid symptoms.  They reported that the Veteran had self-medicated for 10 years after his initial period of active service and had only sought treatment from an unidentified private physician during ARNG service.  The Veteran specifically indicated that he did not seek treatment from service providers during his period of ARNG service.

Service connection for hemorrhoids is not warranted.  In this case, there is no factual basis in the record that the currently diagnosed hemorrhoids were incurred during his period of active military service from November 1967 to November 1970, or manifested for several years after his discharge from service in 1970.  

Despite the Veteran's repeated assertions that he was treated for hemorrhoids in Vietnam during his period of active military service in 1968, service treatment records were silent for complaints, treatment, or diagnosis of hemorrhoids.  While the Veteran commented during his June 2014 hearing that he might have sought treatment for hemorrhoids from a private physician during ARNG service, by his own assertion he did not receive or seek any in-service treatment for hemorrhoids during his long period of ARNG service.

The Board is cognizant that post-service evidence of record in the form of VA treatment records dated from 2009 to 2015 detailed findings of hemorrhoids.  However, evidence of record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's presently diagnosed hemorrhoids and his active military service.

In a June 2015 VA examination report, the examiner listed a diagnosis of internal and external hemorrhoids with the date of diagnosis listed as unknown.  The Veteran reported that he was treated for hemorrhoids in the service in about 1968 and will have symptoms intermittently now.  Later in the report, the examiner noted examination of rectal/anal area revealed no external hemorrhoids, only skin tags.  After reviewing the record and examining the Veteran, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner acknowledged the Veteran's assertions that he received treatment in 1968 while stationed in Vietnam for hemorrhoids as well as highlighted that review of service treatment records from the Veteran's period of active service from 1967 to 1970 revealed no complaints, treatment, or findings for hemorrhoids.  The examiner specifically noted that review of the Veteran's October 1970 service separation examination report showed negative rectal findings. 

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed hemorrhoids were related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed hemorrhoids were incurred in or aggravated during military service.  38 C.F.R. § 3.303.

The only evidence of record which specifically relates the Veteran's claimed hemorrhoids to his active military service are the statements and hearing testimony of the Veteran and his spouse.  Their statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements of the Veteran and his spouse that his present hemorrhoids onset during active service in 1968 or were incurred as a result of any period of active service draw medical conclusions, which they are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's hemorrhoids falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, VA examiner considered the lay assertions of the Veteran when providing the aforementioned June 2015 medical opinion.

The criteria to award entitlement to service connection for hemorrhoids have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hemorrhoids, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for rheumatoid arthritis of the shoulders, knees, elbows, hands, feet, and neck is warranted.

In written statements of record and during his June 2014 Board videoconference hearing, the Veteran and his spouse attested to the existence of multiple joint difficulties, for which the initial diagnosis of rheumatoid arthritis was made in or about 1995, during his ARNG service.  The Veteran also asserted that his claimed rheumatoid arthritis was due to events during his first period of active service while stationed in Vietnam, namely driving trucks on rough terrain as well as driving over a land mine in a dump truck.  Private treatment records dated in 1996 also detailed assertions that the Veteran's rheumatoid arthritis symptoms began in 1995 and that he was having difficulty with his ARNG exercise program.

Unfortunately, evidence of record only includes a limited assortment of service treatment records and service personnel records from the Veteran's period of service in the Kentucky ARNG from March 1982 to June 2002, to include a 1999 physical profile for arthritis of the knees and shoulders.  On remand, the AOJ must obtain the Veteran's complete service treatment records and service personnel records from his period of service in the Kentucky ARNG from March 1982 to June 2002.  38 C.F.R. § 3.159(c)(2) (2015).

Based on the cumulative evidence of record, the Board will also not proceed with final adjudication of the claim until competent VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed rheumatoid arthritis on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed rheumatoid arthritis from the Tennessee Valley VA Healthcare System.  As evidence of record only includes treatment records dated up to August 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records and service treatment records from his service in the ARNG of Kentucky from March 1982 to June 2002 through official sources, to include the State Adjutant General's Office.  Any request for information should include a copy of the Veteran's ARNG Retirement Credit Summary and/or annual membership service points.  All efforts to obtain such records should be indicated in the electronic claims file.  If the records are unavailable, the file should be annotated to reflect such and the Veteran was notified of such.

2.  Obtain updated VA treatment records pertaining to the Veteran's claimed rheumatoid arthritis from Tennessee Valley VA Healthcare System for the time period from August 2015 to the present and associate them with the record.

3.  Thereafter, the Veteran must be afforded the appropriate VA examination(s) in order to clarify the nature and etiology of his claimed rheumatoid arthritis of the shoulders, knees, elbows, hands, feet, and neck.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed rheumatoid arthritis onset during or was causally related to active military service, to include the Veteran's period of active duty from November 1967 to November 1970 as well as any verified period of active duty or ACDUTRA during his Kentucky ARNG service from March 1982 to June 2002.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions of in-service musculoskeletal injuries after driving trucks on rough terrain as well as driving over a land mine in a dump truck while in Vietnam.  The examiner must also address and reconcile the findings contained in the February 2014 private medical opinion from Dr. B., the March 2014 medical opinion from the Veteran's VA rheumatologist, and the June 2015 VA examination report.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


